I N THE COURT OF APPEALS OF TENNESSEE

                                     EASTERN SECTI ON                         FILED
                                                                                January 3, 1996
EXPLOSI VE SPECI ALI STS, I NC. ,     )             C/ A NO. 03A01- 9509- CH- 00305
                                                                          Cecil Crowson, Jr.
                                      )                                       Appellate C ourt Clerk
     Pl a i nt i f f - Appe l l e e , )             KNOX CHANCERY
                                      )
v.                                    )             HON. H. DAVI D CATE,
                                      )             CHANCELLOR
WHALEY CONSTRUCTI ON CO. , I NC. , )
                                      )             AFFI RMED AND
     De f e nda nt - Appe l l a nt .  )             REMANDED




HOW  ARD G. HOGAN, GRESHAM & HOGAN, Knoxvi l l e , f or Pl a i nt i f f -
Ap p e l l e e .

RON CUNNI NGHAM FI NKELSTEI N, KERN, STEI NBERG & CUNNI NGHAM
                       ,                                     ,
Kn o x v i l l e , f or De f e nda nt - Appe l l a nt .




                                       O P I N I O N




                                                            Fr a nks . J .




               I n t hi s a c t i on , pl a i nt i f f wa s a wa r de d j udgme nt f o r

wo r k p e r f or me d unde r a c ont r a c t , a nd de f e nda nt ha s a ppe a l e d ,

i n s i s t i ng t ha t pl a i nt i f f di d not pe r f or m i n a c c or da nc e wi t h

t h e a gr e e me nt b e t we e n t he pa r t i e s .

               The de f e nda nt hi r e d pl a i nt i f f t o bl a s t t he r oc k o n

t h e Go ody' s Fa mi l y Cl ot hi ng Pr oj e c t , ne a r I nt e r s t a t e 40- 75 i n

Kn o x v i l l e , f or $3. 50 pe r c ubi c ya r d, wi t h pl a i nt i f f s uppl yi n g

t h e p o wde r a nd i ns ur a nc e a nd t he de f e nda nt s uppl yi ng t he f u e l
f o r t he d r i l l s .      The r e wa s no wr i t t e n c ont r a c t , a nd pl a i nt i f f

b e g a n bl a s t i ng i n mi d- Nove mbe r 1988 a nd bl a s t e d unt i l t he e n d

o f De c e mbe r whe n pl a i nt i f f wa s t e r mi na t e d by de f e nda nt .

                 Es s e nt i a l l y, t h e de t e r mi na t i ve i s s ue on a ppe a l wa s

f r a me d by t he Tr i a l J udge i n hi s f i ndi ngs of f a c t :

                 The di s put e pe r t a i ns t o whe t he r or not t he pl a i nt i f f
                 wa s r e qui r e d t o f ur ni s h a n e nd pr oduc t , a f t e r
                 bl a s t i ng, of t he r oc k t he s i z e of t wo f e e t i n
                 di a me t e r o r l e s s .   The pl a i nt i f f e mpha t i c a l l y de ni e s
                 t ha t t hi s wa s t he a gr e e me nt , a nd s a ys t he r oc k,
                 a f t e r b l a s t i ng, wa s t o be t he s i z e s o i t c oul d be
                 move d, a nd t he de f e nda nt e mpha t i c a l l y a s s e r t s t ha t
                 i t wa s t he a gr e e me nt .

Th e Tr i a l Cour t , a f t e r he a r i ng t he e vi de nc e , c onc l ude d:

                 To d e t e r mi ne wha t t he c ont r a c t wa s i n t hi s c a s e t h e
                 c r e di bi l i t y of t he wi t ne s s be c ome s c r uc i a l .

                 W n t he pl a i nt i f f ' s t e s t i mony e vi de nc e i s
                   he
                 c ons i de r e d i n t he l i ght of t he l og book a nd ot he r
                 wr i t t e n e vi de nc e of t he de f e nda nt , a nd t he f a c t t h a t
                 t he c ount e r - c l a i m a ppe a r s t o ha ve a r i s e n a f t e r t h e
                 f a c t , t h e Cou r t c onc l ude s t ha t t he pl a i nt i f f ' s
                 ve r s i on of t he c ont r a c t a ppe a r s t o be t he c or r e c t
                 ve r s i on.

                 The pl a i nt i f f ' s e vi de nc e wa s t o t he e f f e c t t ha t t h e

c o n t r a c t di d not r e qui r e t ha t t he bl a s t e d r oc k ha d t o be t wo

f e e t o r l e s s a nd pa na bl e , whi l e de f e nda nt ' s pr oof wa s t ha t

s u c h wa s t he a gr e e me nt .           The Tr i a l J udge , i n ma ki ng hi s

f a c t u a l de t e r mi na t i on, r e l i e d he a vi l y on t he t e s t i mony of

p l a i nt i f f ' s wi t ne s s e s t o t ha t e f f e c t , a nd t ha t de f e nda nt di d

n o t c ompl a i n or pr ot e s t t he wa y a nd ma nne r i n whi c h pl a i nt i f f

wa s b l a s t i ng t he r oc k, whi c h t he Tr i a l Cour t f ound wa s

c o r r o b or a t e d by t he l og book a nd ot he r wr i t t e n e vi de nc e of t h e

d e f e n d a nt , i . e . , no not a t i on of a ny c ompl a i nt a bout

p l a i n t i f f ' s p e r f or ma nc e .

                 The f a mi l i a r r ul e r e qui r i ng no c i t a t i on i s t ha t

a pp e l l a t e c our t s g e ne r a l l y de f e r t o t he Tr i a l Cour t ' s

                                                    2
d e t e r mi na t i on o f t he c r e di bi l i t y of t he wi t ne s s e s .      W f i nd
                                                                                    e

n o t h i ng i n t hi s r e c or d t ha t woul d r e qui r e a ny de vi a t i on f r o m

t h e r u l e i n t hi s c a s e .       The Tr i a l Cour t obs e r ve d t he de me a n o r

o f t h e wi t ne s s e s a nd he a r d t he t e s t i mony, a nd wa s i n a be t t e r

p o s i t i on t ha n t hi s Cour t t o e va l ua t e t he r e s pe c t i ve wi t ne s s e s '

c r e d i bi l i t y.

                  De f e nda nt ' s pr i nc i pa l a r gume nt on a ppe a l , a s s t a t e d

i n i t s br i e f i s :

                  I t i s t he pos i t i on of de f e nda nt t ha t r e a s ona bl y
                  pr ude nt bus i ne s s me n i n t he bl a s t i ng a nd s i t e
                  pr e pa r a t i on a nd c ons t r uc t i on i ndus t r y woul d ne ve r
                  e nt e r i nt o a n a gr e e me nt t o dr i l l , s hoot , a nd
                  t r a ns por t r oc k t o a c ont r ol l e d f i l l a r e a wi t hout
                  r e qui r i ng t ha t t he r oc k f r a gme nt s c ompl y wi t h t he
                  c us t om of t he i ndus t r y f or a c ont r ol l e d f i l l a r e a ,
                  i . e . , t o b e t wo f e e t or l e s s i n di a me t e r .

Th e d e f e nda nt di d of f e r e vi de nc e t ha t t hi s wa s t he c us t om i n

t h e i n dus t r y, a nd i ns i s t s t ha t t he c ont r a c t s houl d be

d e t e r mi ne d, t a ki ng i nt o a c c ount t he c us t om a nd us a ge of t he

t r a d e , c i t i ng Be at y Che v r ol e t , I nc . v . Compl e t e Aut o Tr ans i t ,

I nc . , 586 S. W 2d 122 ( Te nn. App. 1979) ;
                 .                                                 J . Av e r y Br y an, I n c .

v . Hu b bar d, 225 S. W 2d 282 ( Te nn. App. 1949) .
                        .                                                   The l e ga l

p o s i t i on a dva nc e d i s s ound, howe ve r , t hi s e vi de nc e wa s

d i s p u t e d by pl a i nt i f f ' s e xpe r t wi t ne s s .

                  Pl a i nt i f f of f e r e d t he t e s t i mony of a n e xpe r t

e x p e r i e nc e d i n bl a s t i ng , who t e s t i f i e d i n pe r t i ne nt pa r t :

                  Q.     As s umi ng t       ha t you ha ve a c ont r a c t t o bl a s t t h e
                         r oc k t ha t       we f ound out he r e , a nd we ' r e t a l ki n g
                         a bout a t t        he Goody' s s i t e t o t wo- f oot or l e s s ,
                         woul d yo u         ha ve us e d t he pa t t e r n, a nd t he a mo u n t
                         of dyna mi t        e , a nd t he s t e mmi ng t ha t Expl os i ve
                         Spe c i a l i s t   s us e d?

                  A.     W l l , i f I kne w t ha t my r e qui r e me nt wa s t wo-
                           e
                         f oot or l e s s , t he n I pr oba bl y woul d of ha d t o
                         a dj us t my - - ma ybe I ' d ha d t o - - I woul d of
                         pr oba bl y s t a r t e d wi t h t ha t pa t t e r n. And I ma y
                         of ha d t o a dj us t t he s t e mmi ng, a nd a dj us t i t i n

                                                     3
                          t e r ms o f :      Ca n I    ge t by wi t h a l i t t l    e l es s
                          s t e mmi ng, a nd a l        i t t l e mor e powde r ,     a nd not
                          t hr ow r oc k.        And    i t ' s goi ng t o be a       ba l a nc e .
                          J us t l i ke - - j us t        l i ke M . Cl a r k s a i
                                                                     r                d.     It's a
                          c r i t i c a l a r e a out     t he r e .

                  Q.      But woul d you ha ve be e n c a pa bl e of doi ng i t ,
                          bl a s t i ng t ha t r oc k?

                  A.      Sur e .   Ab s ol ut e l y.   One of t he r e qui r e me nt s o n
                          one of our r e c e nt j obs , l i ke I wa s t e l l i ng y o u ,
                          a t t he a i r por t .    The y ha d a r e qui r e me nt not
                          t wo- f oot , but down t o t we l ve - i nc he s f or f i l l
                          r oc k.

                  Q.      For f i l l r oc k?

                  A.      I don' t t hi nk t hi s t wo- f oot i s ne c e s s a r i l y a
                          uni ve r s a l s t a nda r d t hi ng a nybody c a n s hoot .      It
                          j us t de pe nds on t he j ob.           And s ome j obs I ' ve
                          s e e n we r e a c c e pt a bl e f or a f our - f oot e r , or e ve n
                          l a r ge r r oc k, i s a c c e pt a bl e .

                  W c onc l ude t he Tr i a l J udge pr ope r l y e va l ua t e d t h e
                   e

e v i d e n c e be f or e hi m.        He pa s s e d on t he c r e di bi l i t y of t he

wi t n e s s e s a nd f ound f r om de f e nda nt ' s wr i t t e n doc ume nt a t i on

t h a t d e f e nda nt , dur i ng pl a i nt i f f ' s pe r f or ma nc e , di d not obj e c t

t o p l a i nt i f f ' s pe r f or ma nc e .     I nt e r pr e t a t i on of a c ont r a c t by

t h e p a r t i e s a s s hown by t he i r a c t s ma y be a dopt e d by t he Cou r t

i n e s t a bl i s hi ng t he t e r ms of t he c ont r a c t .           Hambl e n Count y v .

Ci t y o f M r i s t own, 656 S. W 2d 331 ( Te nn. 1983) .
            or                    .                                               The Cour t ' s

d e t e r mi na t i on o f t he c ont r a c t be t we e n t he pa r t i e s c ome s t o us

wi t h a pr e s umpt i on of c or r e c t ne s s , unl e s s t he e vi de nc e

p r e p o n de r a t e s o t he r wi s e .   T. R. A. P. Rul e 13( d) .        W a f f i r m t he
                                                                                e

j u d g me nt .

                  De f e nda nt ' s c ount e r - c l a i m f or a ddi t i ona l e xpe ns e s

i n c u r r e d wa s c ont i nge nt upon a f i ndi ng t ha t pl a i nt i f f ha d

b r e a c h e d t he c ont r a c t , a nd we f i nd de f e nda nt ' s a ppe a l on t h i s

i s s u e t o b e wi t hout me r i t .

                  Pl a i nt i f f s e e ks t o r e c ove r c os t s , i n t e r e s t a nd


                                                   4
e x p e n s e s on t he a ut hor i t y of Te nne s s e e Code Annot a t e d §27- 1 -

1 2 2 o n t he gr ound t ha t t he a ppe a l wa s f r i vol ous .          W c a nnot
                                                                            e

a gr e e .

               The j udgme nt of t he Tr i a l Cour t i s a f f i r me d, wi t h

c os t s a s s e s s e d t o a ppe l l a nt , a nd t he c a us e r e ma nde d.




                                             ________________________
                                             He r s c he l P. Fr a nks , J .


CONCUR:




_ _ _ _ _ ______________________
Do n T. M M r a y, J .
             c ur




_ _ _ _ _ _ _____________________
Cl i f f or d E. Sa nde r s , Sr . J .




                                              5